DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
 
Response to Amendment
	The amendment filed 12/13/2021 has been entered. Claim 1 has been amended. Claim 6 has been cancelled. Claims 1-5 and 7-17 remain pending in this application. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 9 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (WO 2015/002510 A1, Pub. No.: US 2016/0367402 A1 is the English equivalent and is cited herein) in view of Quinn (Pub. No.: US 2001/0018576 A1).
	Regarding claim 1, Lim discloses (figs. 2-4) a lacrimal stent (tube 200) for intraluminal drainage of a mammal, the mammal having a lacrimal drainage stent (abstract), the lacrimal stent comprising:
	An elongated tubular member (lacrimal passage 210) configured to be inserted into at least at least a portion of the lacrimal drainage structures of the mammal (see fig. 4A), the elongated tubular member defining an elongated tubular axis (see fig. 2) and having an exterior side wall surface and an interior lumen (see fig. 2B, ¶ 0021, ln. 5-9); and
	At least one axial port (openings 211 of lacrimal fluid introduction part 220) extending through the exterior sidewall surface to the lumen of the elongated tubular member (see figs. 2A-2B, ¶ 0022, ln. 1-3), the at least one axial port configured to permit unpressurized fluidic flow therethrough of tears of the mammal into the lumen for the purpose intraluminal drainage (¶ 0022-¶ 0024), 
	Wherein the at least one axial port comprises an opening providing fluid communication from an exterior of the elongated tubular member to the lumen ((¶ 0022, ln. 1-3).
	Lim further discloses that the opening is large enough such that the tear passes therethrough (¶ 0022, ln. 3-6, ¶ 0023, ln. 1-3). 
While Lim does not teach explicitly disclose that “the opening is large enough such that the tear overcomes surface tension and pass therethrough with minimal resistance during the unpressurized fluidic flow”, this limitation relates to the function of the device, which, in this case, imparts no further limitations on the structure of the device. The 
	Further, Lim fails to disclose the at least one axial port is elongated in shape defining a port axis extending along the elongated tubular axis.
	Quinn teaches (fig. 2) a catheter (10) comprising an elongated tubular member (cylindrical tube 11), the elongated tubular member defining an elongated tubular axis (see fig. 2), at least one axial port (35, 36, 37, 38) extending through the exterior surface to the lumen of the elongated tubular member (¶ 0087, ln. 2-3), the at least one axial port is elongated in a shape defining a port axis extending along the elongated tubular axis (see fig. 2, ¶ 0087, ln. 1-6). 
The catheter taught by Quinn is reasonably pertinent to the problem faced by the inventor (See § MPEP 2141.01(a) I). Further, in a simple mechanical invention, a broad spectrum of prior art must be explored and it is reasonable to permit inquiry into other areas where one of ordinary skill in the art would be aware that similar problems exist (Stevenson v. Int’l Trade Comm. See § MPEP 2141.01(a) IV). The problem faced by the inventor is to provide ports shaped to effectively channel fluid into the lumen and one skilled in the lacrimal stent art trying to solve that problem would have looked in the catheter art as the catheter of Quinn similarly provides drainage and has ports elongated in shape to channel fluid into the lumen. Therefore, the catheter of Quinn is pertinent to the problem to be solved.
In re Dailey, 149 USPQ 47, see MPEP § 2144.04 IV. B.) as the applicant has not demonstrated the criticality of this limitation.
	Regarding claim 2, Lim discloses (figs. 2-4) wherein the at least one axial port comprises a plurality of axial ports (¶ 0022, ln. 1-4, see fig. 2A). Lim in view of Quinn fail to teach wherein each of the plurality of axial ports are spaced at radial offset positions about the elongated tubular member. 
	Quinn teaches (figs. 2-6) wherein each of the plurality of axial ports are spaced at radial offset positions about the elongated tubular member (see figs. 2-6, ¶ 0022, ln. 6-8). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of axial ports of Lim in view of Quinn such that they are spaced at radial offset positions about the elongated tubular member, as taught by Quinn, in order to allow fluid to enter the lumen about the periphery of the elongated tubular member. 
	Regarding claim 3, Lim in view of Quinn fail to teach wherein each of the plurality of axial ports is spaced at radial offset positions 120 degrees relative to adjacent axial 
	However, Quinn teaches wherein the plurality of axial ports are spaced at radial offset positions (see figs. 2-6, ¶ 0022, ln. 6-8). It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of axial ports of Lim in view of Quinn such that they are at radial offset positions 120 degrees relative to adjacent axial ports in order to allow drainage to occur equally about the periphery of the elongated tubular member.
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
	Regarding claim 4, Lim in view of Quinn fail to teach wherein each of the plurality of axial ports is spaced at radial offset positions 90 to 150 degrees relative to adjacent axial ports. 
	Quinn teaches (fig. 2-6) wherein each of the plurality of ports is spaced at radial offset positions 90 to 150 degrees relative to adjacent axial ports (see fig. 2-6, ¶ 0097, ln. 1-3).
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP §2144.05 I.). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of axial ports of Lim in view of Quinn such 
	Regarding claim 5, Lim discloses wherein the at least one axial port comprises a plurality of axial ports (¶ 0022, ln. 1-4, see fig. 2A). Lim in view of Quinn fail to teach wherein each of the plurality of axial ports are spaced at longitudinal offset positions along the elongated tubular member. 
	Quinn teaches (figs. 2-6) wherein each of the plurality of axial ports are spaced at longitudinal offset positions along the elongated tubular member (see figs. 2-6, ¶ 0022, ln. 6-8). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of axial ports of Lim in view of Quinn such that they are spaced at longitudinal offset positions along the elongated tubular member, as taught by Quinn, in order to allow fluid to enter the lumen about the periphery of the elongated tubular member.  
	Regarding claim 9, Lim discloses (fig. 4) wherein the elongated tubular member is configured to be inserted into at least one of a punctum, canaliculus, and nasolacrimal duct (abstract) of the lacrimal drainage structure of the mammal.  
	Regarding claim 14, Lim in view of Quinn fail to teach wherein the at least one axial port comprises a rounded edge along the exterior sidewall surface of the elongated tubular member.  
	Quinn teaches (fig. 2-6) wherein the at least one axial port comprises a rounded edge along the exterior sidewall surface of the elongated tubular member (¶ 0098, ln. 5-
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one axial port of Lim in view of Quinn such that it comprises a rounded edge along the exterior sidewall surface of the elongated tubular member, as taught by Quinn, in order to provide edges that do not damage the patient (Quinn ¶ 0028, ln. 12-13). 
	Regarding claim 15, Lim in view of Quinn fail to teach wherein the at least one axial port is elongated in shape having a length that is greater than 2mm.  
	Quinn teaches (fig. 2) wherein the at least one axial port is elongated in shape (see fig. 2, ¶ 0087, ln. 1-6) having a length that is greater than 2 mm (port is 0.100 inches long which is 2.54 mm and greater than 2 mm). 
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one axial port of Lim in view of Quinn such it has a length that is greater than 2 mm as taught by Quinn, in order to provide an at least one axial port sized to allow high flow rates and better diffusion (Quinn ¶ 0028, ln. 6-11). 
	Regarding claim 16, Lim in view of Quinn fail to teach wherein the at least one axial port is elongated in shape having a depth greater than 300 micrometers.  
	Quinn discloses wherein the catheter is a 10 French tube with a wall thickness of 0.040 inches (¶ 0085, ln. 2-4) and has an outer diameter of 0.136 inches (¶ 0033, ln. 3-4). Thus, the depth of the port (the outer diameter minus one wall thickness) would be 0.096 inches which is 2438.4 micrometers and therefore greater than 300 micrometers. 

	Regarding claim 17, Lim in view of Quinn fail to teach wherein the at least one axial port is shaped having a depth of about 40-65% of a diameter of the elongated tubular member. 
	Quinn discloses wherein the catheter is a 10 French tube with a wall thickness of 0.040 inches (¶ 0085, ln. 2-4) and has an outer diameter of 0.136 inches (¶ 0033, ln. 3-4). Thus, the depth of the port (the outer diameter minus one wall thickness) would be 0.096 inches. Therefore, Quinn teaches wherein the at least one axial port is shaped having a depth of about 70% of a diameter of the elongated tubular member. 
While Quinn does not teach a depth of about 40%-65% of a diameter of the elongated tubular member, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP §2144.05 I.).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one axial port of Lim in view of Quinn such that it is shaped to have a depth of about 40-65% of a diameter of the elongated tubular member, as made obvious by Quinn, in order to provide a port that is suitably sized with a depth to receive fluid. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Quinn, as applied to claim 1 above, and further in view of Matsumoto et al. (Pub. No.: US 2014/0364790 A1). 
	Regarding claim 7, Lim in view of Quinn fail to teach 
12WO 2017/180487PCT/US2017/026740at least one alignment indicia formed on the exterior surface of the elongated tubular member to facilitate alignment of the lacrimal stent within the lacrimal drainage structure.  
	Matsumoto teaches (fig. 1) a lacrimal stent (lacrimal duct tube 1) in the same field of endeavor wherein at least one alignment indicia (marks 9a) formed on the exterior surface of the elongated tubular member to facilitate alignment of the lacrimal stent within the lacrimal drainage structure (¶ 0048, ln. 6-9). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exterior surface of the elongated tubular member of Lim such that it comprises at least one alignment indicia as taught by Matsumoto in order to allow the operator to visually check the depth of insertion (Matsumoto, ¶ 0048, ln. 6-9). 
	Regarding claim 8, Lim in view of Quinn and Matsumoto fail to teach \the at least one alignment indicia comprises an alignment marker formed on the exterior surface of the elongated tubular member.
	Matsumoto teaches (fig. 1) wherein the at least one alignment indicia comprises an alignment marker formed on the exterior surface of the elongated tubular member (see fig. 1, ¶ 0048, ln. 6-9).
	It would have been obvious to one of ordinary skill in the art before the effective . 

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Quinn, as applied to claim 1 above, and further in view of Brown (Pub. No.: US 2017/0367888 A1).
Regarding claim 10, Lim in view of Quinn fail to teach wherein 25the internal lumen of the elongated tubular member comprises a coating or texture surface.  
Brown teaches (figs. 1-3) a drainage device (1) implanted in an eye (abstract) and thus in the same field of endeavor wherein the internal lumen (lumen surface 12) of the elongated tubular member (body 3) comprises a coating or a texture (lumen 5 includes bio-inert polymer as a liner, i.e., coating, ¶ 0067, ln. 1-2). 	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the internal lumen of the elongated tubular member of Lim in view of Quinn such that it comprises a coating or texture surface, as taught by Brown in order to prevent bacterial contamination of the device (¶ 0067, ln. 12-15). 
Regarding claim 11, Lim in view of Quinn fail to teach wherein the internal lumen of the elongated tubular member comprises a hydrophilic coating.  
Brown teaches (figs. 1-3) a drainage device (1) implanted in an eye (abstract) and thus in the same field of endeavor wherein the internal lumen (lumen surface 12) of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the internal lumen of the elongated tubular member of Lim in view of Quinn such that it comprises a hydrophilic coating, as taught by Brown in order to prevent bacterial contamination of the device (¶ 0067, ln. 12-15). 
Regarding claim 12, Lim in view of Quinn fail to teach 
20one or more ridges formed on the exterior sidewall surface of the elongated tubular member configured to engage within the lacrimal drainage structure.  
	Brown teaches (figs. 11-12) a drainage device (800) implanted in an eye and thus in the same field of endeavor comprising one or more ridges (protrusions 818) on the exterior side wall (external surface 810) of the elongated tubular member (body 803) (¶ 0115, ln. 6-9). 	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exterior side wall surface of the elongated tubular member of Lim in view of Quinn such that there are one or more ridges formed on the exterior side wall surface, as taught by Brown. Further, Lim in view of Brown would provide one or more ridges that are configured to engage with the lacrimal drainage structure, as taught by Brown in order to enhance friction with eye tissue and mechanical stability and migration resistance (Brown, ¶ 0115, ln. 1-6). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Quinn, as applied to claim 1 above, and further in view of Ambati et al. (Pub. No.: US 2016/0331588 A1).
	Regarding claim 13, Lim further discloses (fig. 2A) wherein the at least one axial port comprises a plurality of openings (¶ 0022, ln. 1-3). Lim in view of Quinn fail to disclose the plurality of openings are formed via a porous material having an open cell matrix. 
	Ambati teaches (figs. 1A, 1C) an ocular stent (100) in the same field of endeavor comprising a plurality of openings (104) formed via a porous material having an open cell matrix (¶ 0042, ln. 18-22). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of openings of Lim in view of Quinn such that they are formed via a porous material having an open cell matrix as taught by Ambati. Porous materials having an open cell matrix are suitable for providing openings that allow fluid to pass. 
	 
	Response to Arguments	
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive. 
Applicant argues, page 5-10, that Quinn is silent and there is no suggestion regarding “overcoming surface tension”. However, as discussed in the rejection above, Lim is cited to teach this limitation. Accordingly, applicant’s arguments directed towards Quinn and the limitation of “overcoming surface tension” are not commensurate with the outstanding rejection. 
While Quinn does not contemplate unpressurized flow, as noted in the rejection 
Further, amended claim 1 recites that the at least one axial port is “configured to permit unpressurized fluidic flow therethrough of tears of the mammal into the lumen for the purpose of intraluminal drainage.” This limitation is disclosed by Lim as discussed above. Applicant argues that Quinn does not teach this limitation, however, Quinn is not relied upon to teach unpressurized fluidic flow.
Applicant argues, page 10-19, that Quinn is non-analogous and one skilled in the art would not consult Quinn nor combine Lim and Quinn. 
Applicant identifies, page 13-16, that the problem to be solved is to design axial ports that effectively channel the tears into the lumen of the lacrimal stent and provide openings that allow the tears to penetrate the surface of the opening with little to no resistance. Applicant argues that the examiner fails to appreciate the nuances of unpressurized fluid flow dynamics. However, per applicant’s identification of the problem to be solved and cited ¶ 0040-0041 of the specification, applicant does not explicitly disclose channeling the tears into the lumen of the lacrimal stent and overcoming surface tension under unpressurized fluid flow. Accordingly, Quinn provides elongated axial ports that channel fluid into the lumen and allow fluid to penetrate the surface of the opening and is thus reasonably pertinent to the problem faced by the inventor and is considered to be analogous art.
Accordingly, claim 1 is obvious over Lim in view of Quinn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781